UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 15-4522


UNITED STATES OF AMERICA,

                        Plaintiff – Appellant,

          v.

RICARDO TYRONE WILLIAMS, JR.,

                        Defendant - Appellee.



                              No. 15-4523


UNITED STATES OF AMERICA,

                        Plaintiff – Appellant,

          v.

QUINCY JAMEL HARGETT,

                        Defendant - Appellee.




Appeals from the United States District Court for the Eastern
District of North Carolina, at Greenville.   Terrence W. Boyle,
District Judge. (4:15-cr-00023-BO-1; 4:15-cr-00023-BO-2)


Submitted:   October 18, 2016               Decided:   November 3, 2016


Before NIEMEYER   and    MOTZ,   Circuit   Judges,   and   DAVIS,   Senior
Circuit Judge.
Vacated and remanded by unpublished per curiam opinion.


John Stuart Bruce, Acting United States Attorney, Jennifer P.
May-Parker, Phillip A. Rubin, Assistant United States Attorneys,
Raleigh, North Carolina, for Appellant. Thomas P. McNamara,
Federal Public Defender, Stephen C. Gordon, Chief Appellate
Attorney, Raleigh, North Carolina; Geoffrey Ryan Willis, WILLIS
JOHNSON & NELSON, PLLC, Raleigh, North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

       A federal grand jury indicted Ricardo Tyrone Williams, Jr.

and Quincy Jamel Hargett each for possession of a firearm by a

felon, in violation of 18 U.S.C. § 922(g)(1) (2012).                       Williams

and Hargett moved to dismiss the indictment, arguing that their

prior convictions did not qualify as felonies because they were

not punishable by a term exceeding one year.                     The district court

granted    the    motions       and   dismissed       the    indictment.           The

Government appealed, and we previously granted the Government’s

motion to place these appeals in abeyance for our decision in

United States v. Barlow, 811 F.3d 133 (4th Cir. 2015), cert.

denied,    136    S.    Ct.   2041    (2016).        When   Barlow     issued,     the

Government moved for summary reversal.                    We deferred ruling on

that   motion,     and    again   placed      the    appeals      in   abeyance    for

disposition of the petition for certiorari in Barlow.                     When that

petition was denied, the parties fully briefed the issues.                         For

the reasons that follow, we vacate and remand.

       We review a district court's order dismissing an indictment

de novo.      United States v. Good, 326 F.3d 589, 591 (4th Cir.

2003).    Under    North      Carolina   law,       the   presumptive     range        of

imprisonment      for    Hargett's    prior     offense     of    possession      of    a

stolen firearm was 6 to 17 months of imprisonment, and he was

sentenced to that range.              Williams was also sentenced to the

presumptive range of 8 to 19 months of imprisonment for his

                                         3
prior conviction for possession with intent to sell marijuana.

Under     North     Carolina’s    Justice     Reinvestment       Act    of   2011,

however, both Hargett and Williams were required to be released

onto post-release supervision nine months before the expiration

of the their maximum sentences.              The district court determined

that because Hargett and Williams had to be released prior to

serving    12     months   of   incarceration,      those    offenses   were   not

punishable by terms exceeding 1 year of imprisonment.

     In Barlow, however, we held that the term of post-release

supervision is part of the term of imprisonment.                    811 F.3d at

137-40.     Therefore, we conclude that based on our decision in

Barlow, the district court erred in determining that Hargett and

Williams’       prior   convictions   were    not    predicate     offenses    for

purposes of § 922(g)(1).

     Accordingly, we grant the Government's motion for summary

reversal, vacate the district court's orders, and remand with

instructions to reinstate the indictment.              We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid in the decisional process.



                                                            VACATED AND REMANDED




                                        4